ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 02/22/2021 is acknowledged. The amendments have been entered. However, the present claims are unpatentable over the cited prior art for the same reasons as set forth in the previous office action.
As noted in the previous office action, Bowen disclose additives that are less than 100 nanometers in the bond promotion layer (i.e. layer 130), which are identical to that utilized in present claim. Therefore, the additives of the bond promotion layer would decrease a coefficient of thermal expansion thereof to a level between a coefficient of thermal expansion of the outer layer and a coefficient of thermal expansion of the transparent polymer layer.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive because of following reasons. 

Applicants argue that Bowen does not disclose the claimed consecutive order of the strike face. According to Bowen, only the fourth layer 160 is optional. Layer 150 is not optional.
However, Bowen does disclose the claimed consecutive order of layer 120, i.e. transparent plastic polymer layer, layer 130, i.e. bond promotion layer and layer 150, i.e. outer layer. There is nothing in the claim that excludes additional layers including layer 150.

Applicants argue that further, Bowen does not disclose a transparent plastic polymer layer that has a thickness of one-and-a-half millimeters to three millimeters. Rather, Bowen discloses 0.125 inch (3.175 millimeters) transparent composite substrates. See paragraph [0057]. By disclosing 3.175 millimeters, the primary reference, Bowen, teaches 
While Bowen disclose thickness of 0.125 inch (3.175 mm), there is nothing in Bowen that teaches away from using thickness different than 0.125 inch (3.175 mm). Further, the thickness of 3.175 mm is an obvious variant thickness of 3 mm, absent evidence to the contrary.

Applicants argue that the Action fails to explain, why, notably in view of the fact that Bowen is directed to a coating for a substrate, it would have been obvious to substitute Dietzel’s three layer laminate structure of certain dimensions for Bowen’s material substrate of certain different dimensions. The rationale set forth in the Action is only that “in order to obtain safety glass pane that withstands fairly insignificant blows without change, but that it destroys higher impact energies, thus excluding the risk of cut injuries and the pendulum trauma”. The rationale uses applicant's disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art. This rational contravenes the statutory mandate of §103 that requires judging obviousness at the point in time when the invention was made, instead of hindsight reconstruction using applicant’s disclosure. See Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed.Cir. 1988).
However, given that Bowen disclose the substrate 120 made of polycarbonate material, given that Bowen disclose a coated substrate for automotive applications such automobile…windows, given that Dietzel disclose a safety pane comprising transparent polycarbonate and given that Dietzel disclose proper motivation for using the safety pane, i.e. safety glass pane that withstands fairly insignificant blows without change, but that it destroys higher impact energies, thus excluding the risk of cut injuries and the pendulum trauma, it would have been obvious to one of ordinary skill in the art to use safety pane (i.e. laminate of transparent polycarbonate, transparent adhesive layer and glass plate) of Dietzel instead of transparent plastic polymer layer (i.e. layer 120), and thereby arrive at the claimed invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, a proper motivation has been provided when combining the references.

Applicants argue that still further, the Action fails to explain, why, notably in view of the fact that Bowen is directed to a coating for a substrate, it would have been obvious to further modify the substrate. Specifically, the Action first selects borosilicate glass from Pinckney to modify the substrate. Second, the Action selects an adhesive and melt bond from Anderson to modify the substrate. Third, the Action selects a covalent bond from Garlough to modify the substrate. Again, these are modifications are to the substrate of a primary reference that is directed to a coating for a substrate. There exists no reason to modify the substrate of the primary reference.
However, this is not persuasive for the same reasons set forth in paragraphs 9-10 above. Further, Pinckney, Anderson and Garlough provide a proper motivation for combining references.

/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787